CAPOTOSTO, J.
The plaintiff recovered a verdict of $131.18 for work and labor done. The defendant moves for a new trial, claiming that the verdict is contrary to the evidence.
The parties are in difficulty over the installation of a hot Water boiler *25in defendant’s new 'house. The plaintiff, a plumber, maintains that he was justified in installing a galvanized iron tank. The defendant claims that it should have been a copper boiler.
For plaintiff: C. Smith Slocum.
For defendant: Joseph Yeneziale.
The dispute which has brought the parties into court was aired in all its details before the jury. The evidence was conflicting and reasonably might lead to different results. The Court, even though it feels that the plaintiff was inclined to give as little as possible in return for whatj he was to receive, can not .say that the jury was not justified in reaching the conclusion which it did. If one view of .the evidence fairly .supports the verdict of the jury, the Court can -not substitute a contrary view which also may be reasonable.
Motion for new trial denied.